Case 1:19-cr-20562-KMW Document 100 Entered on FLSD Docket 11/20/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-20562-CR-WILLIAMS
UNITED STATES OF AMERICA
v.
GUILLERMO BARRERA LARA

Defendant.
/

DEFENDANT’S STATEMENT REGARDING THE VERACITY
OF THE CONTENTS OF THE SENTENCING MEMORANDUM
AND MOTION FOR DOWNWARD VARIANCE [ECF NO. 88]

I, GUILLERMO BARRERA-LARA, the above-named defendant, hereby state as

following:

I That the Sentencing Memorandum and Motion for Downward Variance [ECF No.
88], filed in my case by my attorney, Oscar Arroyave, was translated for me to Spanish prior to

being filed so that I could carefully review it for any material errors; and

2. That after careful review of the Spanish Translation of the Sentencing

Memorandum, I hereby certify that it is true and correct to the best of my knowledge.

Respectfully Submitted,

 

s/ Oscar Arrpoave

OSCAR ARROYAVE, ESQ.

Law Offices of Oscar Arroyave, P.A.
Counsel for Defendant

2600 S. Douglas Road, Suite 1004
Coral Gables, FL 33134

Telephone: (305)444-0022

Email: arroyavelaw@gmail.com
Florida Bar No. 0298859
Case 1:19-cr-20562-KMW Document 100 Entered on FLSD Docket 11/20/2020 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on November 20, 2020, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to

counsel for all parties.

s/ Oscar Arroyave
OSCAR ARROYAVE, ESQ.
Florida Bar No. 0298859
